DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
ALLOWED CLAIMS
	Claims 1-21 are allowable over the prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Owens on 03/07/2022.

	Claim 1, ln. 4 reads ---a nub extending perpendicularly from a first end of the lip, wherein the nub consists of a single bell shaped structure that has a rounded shape [[that is enclosed extending above the lip]] configured to fit against the user and an open end opposite the rounded shape configured to face away from the user during use---
	Claim 3, ln. 3 reads ---wherein the nub [[is a solid shape that]] extends upward perpendicularly---
	Claim 14, ln. 8 reads --- wherein a rounded surface of the singular bell shaped structure of the nub extends perpendicularly from a plane of the lip interfaces with [[a]] the vagina of the user and an open end opposite the rounded surface is configured to face away from the user during use.---
	Claim 15 reads ---wherein the lip and the nub are [[enclosed surfaces and]] substantially rounded for comfort of the user.---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Record is Anderson et al. (US Pat. No.: 4,986,823) which discloses a female urination aid comprising a nub. Anderson fails to disclose that the nub consists of a single bell shaped structure. Ratcliffe et al. (US Pat. No.: 3,776,235) discloses a female urination aid comprising a bell shaped structure, however, the bell shaped structure of Ratcliffe comprises an open end configured to be inserted in the vagina. Accordingly, the prior art of record fail to teach a bell shaped structure having a 
Accordingly, claim 1 and its dependents, claims 2-13, are allowable over the prior art.  
Similarly, claim 14 recites a bell shaped structure having a rounded surface that interfaces with a vagina of the user and an open end that faces away from the user during use. 
Accordingly, claim 14 and its dependents, claims 15-21, are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781